United States Court of Appeals
                      For the First Circuit



No. 14-1499

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                          DAMIEN GOUSE,

                      Defendant, Appellant.



                           ERRATA SHEET

     The opinion of this Court issued on August 21, 2015 is amended
as follows:

     On page 6, line 6, change "in-turn" to "in turn"

     On page 7, line 13, change "try and" to "try to"